Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Dec. 14, 2020, has been entered.
Claim Status

Applicant’s Amendment pursuant to 37 C.F.R. §1.114 filed Dec. 14, 2020, [“Applicant’s Amendment”] and Applicant’s Reply to the Final Office Action mailed Oct. 14, 2020, also filed Dec. 14, 2020, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: Claims 1–24 were previously pending; Claims 1, 8, 9, 16, 17, 18, and 24 are amended; No Claims are added; No Claims are cancelled. Accordingly, Claims 1–24 remain pending and have been examined with Claims 1, 9, and 17 in independent form.
Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Mar. 18, 2016, [“Applicant’s Specification” or “Spec.”] and accepted for examination.
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Final Office Action mailed Oct. 14, 2020 [“Final Office Action” or “Final Act.”]. The objection to Claims 1–24 is withdrawn. 
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(a) has been reviewed and has overcome each and every rejection under § 112(a) previously set forth in the Final Office Action. The rejection of Claims 1–24 under § 112(a) is withdrawn.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(d) has been reviewed and has overcome each and every rejection under § 112(d) previously set forth in the Final Office Action. The rejection of Claims 8, 16, 18, and 24 under § 112(d) is withdrawn.
Response to Arguments

35 USC § 101 Rejection

Applicant’s argues the amended claims overcome the § 101 rejection. Applicant’s Reply at *10. Applicant’s argument has been fully considered but is not persuasive for the reason here and in the § 101 rejection below. Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion.
35 USC § 103 Rejection

	Applicant’s argues the art of record, either separately or in combination, does not disclose, teach, or suggest the amended features of the independent claims. Applicant’s Reply at *12. Therefore, the Office’s rejections made in the Non-Final Office Action under 35 U.S.C. § 103 should be withdrawn. Id. Applicant’s argument has been considered but 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Nevertheless, as Applicant argues the amended claims, Applicant’s argument does not apply to the § 103 rejection below.
Claim Objections
Claim 17–24 are objected to because of the following informalities. Appropriate correction is required.
	Claims 17–24:  Claim 17 was amended, in part, to recite:
[A] determining, based on the set of global profiles, that the input data record deviates from observed typical behavior within clusters found within a segment generated based on soft- clustering features that provide at least an estimate of typical distributions of normal behavior for segmentations of the entity of interest, the generated threat score for the entity of interest being associated with a linked entity of interest to calculate a risk-linked score for the linked entity; and 

[B] generating an anti-money laundering threat score utilizing self-calibrating outlier models.

It is believed that the amendment to Limitation A, was intended to Limitation B as indicated in Independent Claims 1 & 9 because a threat score is not “generated” until Limitation B. This does not affect the § 101 or 103 rejections infra.
Claims 19: It is believed that “where in” is “wherein.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Step 1: Claims 1–24 are directed to a statutory category. Claims 1–8 recite “[a] method” and are therefore directed to the statutory category of “a process.” Claims 9–16 recites “[a] non-transitory computer program product” and are therefore, directed to the statutory category of “an article of manufacture.” Claims 17–24 recite “[a] system” and are therefore directed to the statutory category of “a machine”.
Representative Claim
 
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations in bold that are generic computer components, and letters for clarity in describing the limitations:
1. A computer-implemented method [a computer] comprising: 

[A] creating one or more profiles for an entity of interest, at least one profile for the entity of interest comprising a data structure that captures exponentially decayed summary statistics of the entity's behavior, the profile further comprising a plurality of behavior sorted lists, a first behavior sorted list associated with the profile of the entity of interest, the first behavior sorted list being formed of an ordered list of entries, at least one entry having a key, a weight, and a payload that represents a frequently-observed behavior of the entity; 

[B] generating a set of global profiles associated with one or more of entities of interest; 

[C] storing the one or more profiles and the set of global profiles in a data store;
 
[D] for an input data record associated with the entity of interest, retrieving one or more relevant profiles from the data store and 

[D1] updating the one or more relevant profiles to recursively compute summary statistics of behavior of the entity by adding or updating an observed behavior represented by the input data record to at least one of the plurality of behavior sorted lists with a full weight while decaying the weights of existing observed behaviors; 

[E] comparing the entries in the first behavior sorted list and at least a second behavior sorted list from among the plurality of sorted lists to generate a numerical value representing a consistency between entries in the first behavior sorted list and behavior sorted lists for other entities, including risky entities; 

[F] executing one or more distance models to the plurality of behavior sorted lists to determine a variation of the consistency between the entries in the at least two behavior sorted lists according to the numerical value; 

[G] determining, based on the set of global profiles, that the input data record deviates from observed typical behavior within clusters found within a segment generated based on soft-clustering features that provide at least an estimate of typical distributions of normal behavior for segmentations of the entity of interest;
2Via EFSDocket No. 035006-778F01US Customer No. 76615
[H] generating an anti-money laundering threat score utilizing self-calibrating outlier models based on entity recursively summarized profile behavior, the anti-money laundering threat score representing a threat risk that the entity of interest is engaged in money laundering, the generated threat score for the entity of interest being associated with a linked entity of interest to calculate a risk-linked score for the linked entity; and 

[I] generating a signal to issue an alert based on the anti-money laundering threat score.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 1 recites “generating an anti-money laundering threat score … the anti-money laundering threat score representing a threat risk that the entity of interest is engaged in money laundering,” (Limitation H) which recites the abstract idea exception of mitigating risk, a particular form of a fundamental economic principle/practice under organizing human activity. MPEP § 2106.04(a)(2)(II)(A).
Rep. Claim 1 recites the abstract idea exception of mathematical concepts in the following limitations:
[D1] … updating the one or more relevant profiles to recursively compute summary statistics of behavior of the entity by adding or updating an observed behavior represented by the input data record to at least one of the plurality of behavior sorted lists with a full weight while decaying the weights of existing observed behaviors;

[E] comparing the entries in the first behavior sorted list and at least a second behavior sorted list from among the plurality of sorted lists to generate a numerical value representing a consistency between entries in the first behavior sorted list and behavior sorted lists for other entities, including risky entities;

[F] executing one or more distance models to the plurality of behavior sorted lists to determine a variation of the consistency between the entries in the at least two behavior sorted lists according to the numerical value;

[G] determining, based on the set of global profiles, that the input data record deviates from observed typical behavior within clusters found within a segment generated based on soft-clustering features that provide at least an estimate of typical distributions of normal behavior for segmentations of the entity of interest;

[H] generating an anti-money laundering threat score utilizing self-calibrating outlier models based on entity recursively summarized profile behavior;

MPEP § 2106.04(a)(2)(I). “A mathematical calculation is . . . an act of calculating using mathematical methods to determine a variable or number.” MPEP § 2106.04(a)(2)(I)(C). Here, Rep. Claim 1 recites “updating the one or more relevant profiles to recursively compute summary statistics of behavior of the entity” in a particular way (Limitation D1), which involves determining a number for observed behavior by the mathematical operation of “adding” and “decaying,” which Examiner interprets as multiplication. Furthermore, “comparing” is performed by a distance measure (Limitation E), Spec., ¶ [0042], and “models” as in “executing . . . one or more distance models” (Limitation F), soft-clustering generated features (Limitation G) and “generating . . . an anti-money laundering score utilizing self-calibrating  outlier models” (Limitation H) is interpreted under BRI as an act of calculating using mathematical methods to determine a variable or number. 
Rep. Claim 1 recites the abstract idea exception of mental processes in the following limitations:
[A] creating one or more profiles for an entity of interest, … the profile further comprising a plurality of behavior sorted lists, a first behavior sorted list associated with the profile of the entity of interest, the first behavior sorted list being formed of an ordered list of entries, at least one entry having a key, a weight, and a payload that represents a frequently-observed behavior of the entity; 

[B] generating a set of global profiles associated with one or more of entities of interest; 

***

[D1] … updating the one or more relevant profiles to recursively compute summary statistics of behavior of the entity by adding or updating an observed behavior represented by the input data record to at least one of the plurality of behavior sorted lists with a full weight while decaying the weights of existing observed behaviors; 

[E] comparing the entries in the first behavior sorted list and at least a second behavior sorted list from among the plurality of sorted lists to generate a numerical value representing a consistency between entries in the first behavior sorted list and behavior sorted lists for other entities, including risky entities; 

[F] executing one or more distance models to the plurality of behavior sorted lists to determine a variation of the consistency between the entries in the at least two behavior sorted lists according to the numerical value; 

[G] determining, based on the set of global profiles, that the input data record deviates from observed typical behavior within clusters found within a segment generated based on soft-clustering features that provide at least an estimate of typical distributions of normal behavior for segmentations of the entity of interest;
2Via EFSDocket No. 035006-778F01US Customer No. 76615
[H] generating an anti-money laundering threat score utilizing self-calibrating outlier models based on entity recursively summarized profile behavior, the anti-money laundering threat score representing a threat risk that the entity of interest is engaged in money laundering, the generated threat score for the entity of interest being associated with a linked entity of interest to calculate a risk-linked score for the linked entity; and 

MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. MPEP § 2106.04(a)(2)(III). For example, but for the “computer,” the claim encompasses a person creating one or more profiles/global profiles for an entity of interest with pen and paper comprising behavior sorted lists in the manner claimed (Limitations A & B); a person manually updating with pen and paper the one or more relevant profiles to recursively compute summary statistics of behavior of the entity (Limitation D1); a person comparing entries of two behavior sorted lists and forming a simple judgment to generate a numerical value representing the consistency between the two lists (Limitation E); a person manually determining a variation of the consistency between entries in two behavior sorted lists using well-known statistical tools (Limitation F); a person forming a simple judgment or using well-known statistical tools by hand to determine input data deviates from observed typical behavior (Limitation G), and a person using self-calibrating outlier models (well-known statistical tools) by hand to generate an anti-money laundering threat score (Limitation H). If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f). The additional elements are: a computer, a data store, a data structure that captures exponentially decayed summary statistics of the entity's behavior, Limitations C, D, and I.
Regarding the “computer,” Applicant’s Specification does not otherwise describe it except using exemplary language, so Examiner assumes Applicant intended merely a generic “computer.” E.g., Spec. ¶ [0096]. Limitations A, B, D1, E, F, G, & H describe the computer performing the method steps that of the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). Limitation C describes the generic computer “storing” data of a particular type (profiles); Limitation D describes the computer “retrieving” data of a particular type (relevant profiles) (transmitting and receiving data); and Limitation I describes the generic computer generating a signal to issue an alert based on the threat score (transmitting data), which all describes normal functions of a generic computer to store, transmit, or receive data. MPEP § 2106.05(f)(2).
Regarding the data store, Applicant’s Specification does not describe it so Examiner again assumes Applicant intended merely a generic storage device. ¶ [0081]. The claims further describe the “data store” storing the set of global profiles (Limitation C) and communicating with the generic computer to retrieve relevant profiles (transmitting and receiving date) (Limitation D), which all describes normal functions of a data store/computer to store, transmit, or receive data. MPEP § 2106.05(f)(2).
Regarding the a data structure that captures exponentially decayed summary statistics of the entity's behavior, Applicant’s Specification describes the data structure as a “profile persisted into a data store and is retrieved and updated for each input data record.” Spec., ¶¶ [0032]. The profile “store[s] long-term and short-term averages of transaction amounts, frequencies of transaction events, and related quantities … [by] combining the input data record with values saved in the profile through mathematical transformations. Spec., ¶ [0033]. Thus, a data structure that captures exponentially decayed summary statistics of the entity's behavior is merely stored data that is retrieved, mathematically transformed, the updated and transformed data re-stored. Id. This describes normal functions of a data store and generic computer to store, transmit, receive, and mathematically transform data.
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claims 9 and 17 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 9 and 17 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0097] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. The pending claims are directed to an abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2–6, 8, 10–14, 16, 18–22, and 24 all recite “wherein” clauses that further limit the abstract idea.
Dependent Claims 7, 15, and 23 recites “determining … a degradation of a set of anti-money laundering threat scores,” which recites an abstract idea exception of a mental process accomplished by a person forming a simple judgment. Claim 7 further recites “retraining the one or more outlier detection models,” which recites the abstract idea exception of mathematical concepts or mental processes. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). 
Conclusion 

Claims 1–24 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–24 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi et al. (U.S. Pat. Pub. No. 2010/0228580) [“Zoldi”] in view of French et al. (U.S. Pat. No. 2013/0339186) [“French”], in view of Elliott, Jr. et al. (U.S. Pat. Pub. No. 2009/0307049) [“Elliott”], and further in view of Li et al. (U.S. Pat. Pub. No. 2010/0036672) [“Li”]. 
Regarding Claim 1, Zoldi discloses
A computer-implemented method comprising: 
creating one or more profiles for an entity of interest, at least one profile for the entity of interest comprising a data structure 
(Examiner interprets a “profile is a data structure.” Spec., ¶ [0032]. See at least Fig. 4, step 410, and associated text ¶ [0020] disclosing “generating a signature 410 of unique activity of an account based on the entities associated with the account and their corresponding frequency values in a frequent-behavior sorted list.” A unique signature is a profile/data structure. Fig. 1 ()
that captures exponentially decayed summary statistics of the entity's behavior,
(Applicant’s Specification does not disclose any lexographic definition for “summary statistics” recited in two locations. Spec., ¶¶ [0009], [0032]. Examiner interprets “summary statistics” (plural) as “frequency” and “ranking.” MPEP § 2111.01 IV.
See at least Table 1, where a “profile [data structure] is generated that mathematically summarizes the callers various calling patterns [behaviors]” for the detection of telecom fraud. ¶ [0027] The profile (data structure) comprises the destination number, frequency, and ranking and is updated after each call (summary statistics of the entity’s behavior). All frequencies in Table 1 are “decayed by a multiplicative factor” ranging from 0 to 1 upon each new call (time dependency) because both the “factor” as disclosed by Zoldi and “exponentially decayed” as claimed by Applicant are both numbers between 0 and 1 and time dependent. ¶ [0036]. 
the profile further comprising a plurality of behavior sorted lists, a first behavior sorted list associated with the profile of the entity of interest,
(see at least Table 1 where a profile of a caller pattern discloses a “number table,” “frequency table,” and “ranking table” and associated text ¶ [0028]–[0032]. A calling pattern is a behavior and the Table generated from calling a pattern data is a behavior-sorted list. See also, Tables 3 & 4 (identifying multiple behavior sorted lists). The “sorted lists” characterization is indicated by the index number assigned to each row. ¶ [0027]. (Table 1 is a “[f]requent-destination-number Sorted List (Frequent-number list)” and “an application of the Frequent-behavior Sorted List method for detection of telecom fraud.”).)
the first behavior sorted list being formed of an ordered list of entries, at least one entry having a key [index], a weight [frequency], and a payload [destination number] that represents a frequently-observed behavior of the entity [ranking]; 
(See at least Table 1 containing ordered elements of an index, destination number, frequency, and rank. ¶ [0033]. The list in Table 1 is an ordered list of entries because the entries for Number, Frequency, and Ranking Tables share a common index number. The payload may also include a “frequent-transaction-time-list” when “time” is appended to the tuple for “shopping and cashing behavior of individual cardholders” to establish a temporal pattern. ¶ [0078]; ¶¶ [0070], [0071] (purchase transaction records containing time); ¶ [0040]; ¶ [0017] (Frequency information can be kept on the basis of time)).
generating a set of global profiles associated with one or more entities of interest; 
(see at least ¶ [0020] disclosing “The signature of unique activity of frequency ordered entities, such as destination telephone numbers, for example, are compared to a historical list of fraud signatures of specific entities and their ordered frequencies.”  For comparison with “historical list of fraud signatures of specific entities and their ordered frequencies” (i.e., global profiles), the global profiles must be generated because as Zoldi explains, [t]his methodology [of global profiles] is essential for fraud detection as a determination of fraud . . . [and] can not be based on searches in databases of historical calling behavior.” ¶ [0041]. ¶ [0066] (“additional fraudsters can be identified from those fraudsters who have already been caught by matching historical calling signatures”).)
storing the one or more profiles and the set of global profiles in a data store; 
(See at least ¶ [0007], where a fraudster database (global profile) can be built to compare the user profiles. User profiles are also stored. ¶¶ [0034] (ranking table that is part of a user profile as explained above is stored), [0046] (same).)
for an input data record associated with the entity of interest, retrieving one or more relevant profiles from the data store and 
(See at least ¶ [0035] disclosing “Upon each new call, the Number table is looked up to determine whether the destination number is in the list. If so, then the rank of the number is retrieved from the Ranking table.”)
updating the one or more relevant profiles to recursively compute summary statistics of behavior of the entity by adding or updating an observed behavior represented by the input data record to at least one of the plurality of behavior sorted lists with a full weight while decaying the weights of existing observed behaviors; 
(see at least ¶¶ [0035]–[0042] disclosing “Once the lookup is complete, the tables are updated as follows: All the frequencies in the Frequency table are decayed by a multiplicative factor . . . Then, Number table and Frequency table are updated as follows: If the current number is not in the Number table, then least-frequent number (determined by the Ranking table) is replaced with the current number if the least frequent number's frequency (based on the Frequency table) is less than a threshold .delta. . . .  If the current number is already in the Number table, then its frequency is increased by .delta. (NOTE: .delta. is typically equal to a frequency update of 1 in most telecom fraud applications). Finally, the Ranking table is updated accordingly to reflect any changes to the ranking of numbers based on the update. From the frequency update method described above, it should be noted that "frequencies" in the frequency table are not true frequencies corresponding to the dialing of destination numbers. But, the above frequency updating method provides an efficient and recursive approximation for the true frequencies and the relative ranking of frequencies of the different destination numbers.” ¶¶ [0067] & [0068] (same). Table 1 associated with a profile of a caller is generated by “mathematically summarize[ing] the callers various calling patterns.” ¶ [0027].)
comparing the entries in the first behavior sorted list [signature of unique activity] and at least a second behavior sorted lists [fraud signatures] from among the plurality of sorted lists to generate a numerical value [fraud score] representing a consistency [fraud or not] between entries in the first behavior sorted list and behavior sorted lists for other entities, including risky entities [identify fraudulent persons]; 
(see at least ¶ [0020] disclosing “the signature is further used to identify potential fraudulent persons. The signature of unique activity of frequency ordered entities, such as destination telephone numbers, for example, are compared to a historical list of fraud signatures of specific entities and their ordered frequencies. The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert or a fraud score based in riskiness of repeat fraud.”)
executing one or more distance models to the plurality of behavior sorted lists to determine a variation of the consistency between the entries in the at least two behavior sorted lists according to the numerical value [distance];
(See at least ¶ [0024] where distance-based measures are executed for two different entities’ behavior sorted lists, i.e., a potential fraudster and known fraudster, to determine the identification of a fraudster (variation of the consistency between entities).  Distance is a numerical value.
generating an anti-money laundering threat [of fraud] score … based on entity recursively summarized profile behavior, the anti-money laundering threat [of fraud] score representing a threat [of fraud] risk that the entity of interest is engaged in money laundering [fraud]
(See at least ¶ [0027] where a fraud score is generated and represents the entity of interest is engaged in fraud. Fig. 4, step 412 (same). The threat score is generated based on an entity’s recursively summarized profile behavior as explained supra. Account signatures 412 (profile) of unique activity of frequency ordered entities are compared to signatures on the fraud list to generate a fraud alert. ¶ [0020]. Signatures 412 are associated with an account’s corresponding frequency values in a frequent-behavior sorted list, e.g., Table 1. ¶¶ [0020], [0033]. Table 1 is a profile that summarizes “calling behavior” and is updated “recursively”. ¶¶ [0027], [0041].
generating a signal to issue an alert based on the anti-money laundering threat [of fraud] score.  
(see at least ¶ [0020] disclosing “The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert . . . based in riskiness of repeat fraud.”)

	Zoldi discloses “the generated threat score for the entity of interest being associated with a linked entity of interest,” ¶ [0027], but does not calculate a risk-linked score for the linked entity (second entity) using the threat score from the entity of interest (first entity).

French discloses
the generated threat score for the entity of interest [first entity] being associated with a linked entity of interest [second entity] to calculate a risk-linked score for the linked entity [second entity]; and 
(Examiner interprets “risk-linked score” as a calculation of a fraud score for an account transaction by a second entity, based on the threat score of a prior account transaction by the first entity. Spec., ¶ [0079].
	See at least Fig. 6, step 640, and associated text ¶ [0090], where a fraud score (risk-linked score) is calculated for a second entity using relational [linking] information to a first profile and first fraud score.) 
It would have been obvious to one of ordinary skill in the art at the time of filing, to have calculated a risk-linked score for a linked entity (second entity) using the threat score from the entity of interest (first entity), as explained in French, to the known invention of Zoldi, with the motivation to avoid a type of money laundering where event profiles are created to make fraudulent financial transaction using stolen credit cards. French, ¶ [0026]. 

Zoldi discloses determining the input data record deviates from observed typical behavior but not determining the deviation within clusters based on soft-clustering features that estimate typical distributions of normal behavior.

Elliott discloses
determining, based on the set of global profiles, that the input data record deviates from observed typical behavior within clusters 
(See at least ¶¶ [0004] & [0005], where an input data record of transactions between purchases and merchants is used to generate merchant clusters of typical purchases. Clusters of typical purchases are used to generate a global merchant profile, which is used to detect fraudulent transactions. ¶¶ [0005], [0018] (“if [customer] spending in a particular merchant cluster suddenly becomes more prominent in comparison with total spending, this may be an indication of fraud.”)
found within a segment generated based on soft-clustering features that provide at least an estimate of typical distributions of normal behavior for segmentations of the entity of interest;
(Examiner interprets “segment” as a single cluster within multiple clusters. Spec. ¶ [0033].
Clusters of data are segmented to “identify transactions that deviate from [normal behavior] associated with the particular kind, or type, of transaction analyzed by the fraud detection system 104.” ¶ [0028]. A cluster segment is determined using soft clustering techniques and permits data to belong to more than one cluster. ¶ [0037]. Thus, soft (probabilistic) clustering calculates a likelihood of membership or similarity with each cluster. ¶ [0043]. Thus, Elliott describes that a transaction may have membership in two clusters [segments]—for example, a normal cluster and a fraudulent cluster—and identify a probability of membership of the transaction is each cluster, which is an estimate of typical distributions of normal behavior.. ¶ 0043]. A probability is a distribution. “[T]he clustering system can include similarity threshold(s) that guide how the clustering system determines how similar the probability distributions should be before merchants are associated with a particular cluster (or multiple clusters).” ¶ [0021].)
It would have been obvious to one of ordinary skill in the art at the time of filing, to determine the deviation within clusters based on soft-clustering features that estimate typical distributions of normal behavior, as explained in Elliott, to the known invention of Zoldi, with the motivation to improve fraud detection. Elliott, ¶ [0007]. 
Zoldi discloses generating an anti-money laundering threat score based on entity recursively summarized profile behavior but not using self-calibrating outlier models.

Li discloses
generating [a fraud] score utilizing self-calibrating outlier models based on entity recursively summarized profile behavior, the [fraud] score representing a threat risk that the entity of interest is engaged in [fraud]
(See at least Abstract, where a method of generating a fraud score using self-calibrating outlier model is described. The self-calibrating outlier model is based on a summarized profile behavior (transaction details) performed iterative (recursive). ¶ [0027] (outlier model calculated using equation with iterative summation from i=1 to M.), Abstract.
It would have been obvious to one of ordinary skill in the art at the time of filing, to determine a fraud score using self-calibrating outlier models, as explained in Li, to the known invention of Zoldi, with the motivation to improve to improve the detection of fraud when there are changing fraud environments. Li at ¶ [0004].

Regarding Claim 2, Zoldi, French, Elliott, and Li disclose 
The method in accordance with claim 1, the first behavior sorted list as explained above. 
Zoldi further discloses
wherein the first behavior sorted list includes frequently seen favorite activities associated with the entity of interest, and 
(Examiner interprets “frequently seen [ ] activities” as a particular weighting mechanism for a behavior sorted list that adds new observations to the list with a weight =1, while the weight of existing entries are decayed. Spec. ¶¶ [0038], [0039], Fig. 2. Entries are ordered from most frequent to least frequent based on their weight. Id. This particular weighting mechanism inherently “preserves frequently seen favorite activities based on recency and preserving long-term often-seen activities” as described in Applicant’s Specification. Spec ¶ [0038]. Examiner interprets the characterization “favorite” as (1) an entry on the list for a period of time and (2) has a rank in the list. Spec. ¶ [0039]. Thus, “favorite” characterization is interpreted broadly so as to include any entry on the list. 
See at least ¶ [0033], Table 1 where the 14-most frequently dialed telephone numbers are ordered from most frequent to least frequent based on their frequency. New calls are added to the list with a frequency = 1. ¶ [0039].  Existing call frequencies are decayed by a  multiplicative factor. ¶ [0036].)
the first behavior sorted list is updated to preserve frequently seen favorite activities based on recency and preserving long-term often-seen activities. 
(As interpreted above, the particular weighting mechanism inherently “preserves frequently seen favorite activities based on recency and preserving long-term often-seen activities” as described in Applicant’s Specification. Spec ¶ [0038]. Therefore, as Zoldi discloses the particular weighting mechanism as explained above, this limitation is also met.)



Regarding Claim 3, Zoldi, French, Elliott, and Li disclose 
The method in accordance with claim 2, and the first behavior sorted list as explained above. 
Zoldi further discloses
wherein recency is determined based on a date in the payload indicating when the respective entry was entered in the first behavior sorted list.  
(This limitation is not substantially different than presented in Claim 1. Zoldi describes a “frequent-transaction-time-list” when “time” is appended to the tuple for “shopping and cashing behavior of individual cardholders” to establish a temporal pattern. ¶ [0078]. Alternatively, Zoldi describes creating behavior-sorted lists for debit and credit cards using purchase transaction records. ¶¶ [0070], [0071]. Purchase transaction records are stored, contain the time of the transaction, and are used to track frequent behavior. ¶ [0071]. In this credit/debit card example, the payload is a transaction that is stored with a transaction time. ¶ [0040]; ¶ [0017] (Frequency information can be kept on the basis of time)).

Regarding Claim 4, Zoldi, French, Elliott, and Li disclose 
The method in accordance with claim 1 and the input data record as explained above.
Elliott discloses
wherein the input data record is a transaction performed by the entity of interest.
(See at least Fig. 1, element 122, and associated text ¶ [0029].)
 

Regarding Claim 5, Zoldi, French, Elliott, and Li disclose 
The method in accordance with claim 1 and storing the one or more profiles in a data store
Zoldi discloses
wherein storing the one or more profiles in a data store further comprises storing the one or more profiles as an account on a server that is part of a cloud-based network of servers.
(Examiner interprets “account” as an “entity of interest”. Spec. ¶ [0032]. Examiner interprets “cloud-based” as “a set of servers that can communicate with the internet.” Spec. ¶ [0088]. Profiles for an entity of interest [account] are stored in a data store. ¶ [0046] (user profiles are stored.); ¶ [0007].

Regarding Claim 6, Zoldi, French, Elliott, and Li disclose 
The method in accordance with claim 5, one or more computer processors, and from the cloud-based network of servers as explained above.
French discloses
wherein the method further comprises linking, by the one or more computer processors, two or more accounts from the cloud-based network of servers
(See at least Fig. 6, step 630, where a second event profile account is linked to a first event profile account to determine fraud)
wherein the risk level associated with the linkage of accounts is reflected using the threat scores across the linked list of accounts.  
(See at least Fig. 6, step 640, where the fraud score for the second event profile account is calculated based on the “relation of the second parameters to the first parameters and the fraud scores of the first parameters.” The first parameters are the first event profile account. Fig. 6, step 610.) 

Regarding Claim 7, Zoldi, French, Elliott, and Li disclose 
[t]he method in accordance with claim 1, anti-money laundering threat scores, processor, and outlier detection models as explained above.
Zoldi discloses
determining, by the one or more computer processors, a degradation of a set of anti-money laundering threat scores; and 
(see at least ¶ [0014] disclosing “The frequency determination component 110 may include a decay component portion 112 which decays past data transactions when a new data transaction is detected.” The “threat score” of Zoldi is based on a comparison/match of signatures. ¶ [0020]. Signatures are based on the frequency determination of the behavior sorted lists. ¶ [0007] (“we can treat the set of the most frequent destination numbers extracted from the frequency -behavior list as a calling-signature of a phone user.”) Therefore, if the behavior sorted frequency list is “decayed,” the threat score will also be decayed as these parameters are interrelated.)
Li teaches
based on the degradation and using one or more auto-retraining [self-calibrating] mechanisms executed by the one or more processors, retraining the one or more outlier detection models. 
(See at least Abstract, where a method of generating a fraud score using self-calibrating outlier model is described. The self-calibrating outlier model is based on a summarized profile behavior (transaction details) performed iterative (recursive). ¶ [0027] (outlier model calculated using equation with iterative summation from i=1 to M.). 

Regarding Claim 8, Zoldi, French, Elliott, and Li disclose 
[t]he method in accordance with claim 1, and processor as explained above.
French discloses
wherein the risk- linked score in addition to a threat score generated for the linked entity of interest is utilized to determine risk of illicit activity for the linked entity of interest
(Examiner interprets “risk-linked score” as a calculation of a fraud score for an account transaction by a second entity, based on the threat score of a prior account transaction by the first entity. Spec., ¶ [0079].
	See at least Fig. 6, step 640, and associated text ¶ [0090], where a fraud score (risk-linked score) is calculated for a second entity using relational [linking] information to a first profile and first fraud score.)

Regarding Claim 9, Zoldi discloses
A non-transitory computer program product storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
(see at least ¶ [0021])
The remaining limitations of Claim 9 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Zoldi, French, Elliott, and Li for the same rationale presented in Claim 1 supra.
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 9.
Regarding Claim 10, Zoldi, French, Elliott, and Li disclose 
The non-transitory computer program product in accordance with claim 9 and payload of at least one entry of the one or more profiles as discussed above.
Zoldi further discloses
wherein the payload of at least one entry of the one or more profiles includes recursive features and 
(Table 1 is a profile containing a payload that summarizes “calling behavior” and is updated “recursively” (mathematically summarizing calling patterns) as explained in Claim 1. ¶¶ [0027], [0041].)
The remaining limitations of Claim 10 are not substantively different than those presented in Claim 2 and are therefore, rejected, mutatis mutandis, based on Zoldi, French, Elliott, and Li for the same rationale presented in Claim 2 supra.



Regarding Claim 11, 12, 13, and 16, Zoldi, French, Elliott, and Li disclose
The non-transitory computer program product in accordance with claim 9 as discussed above.
The remaining limitations of Claims 11, 12, 13, and 16 are not substantively different than those presented in Claims 3, 4, 5, and 8, respectively, and are therefore, rejected, mutatis mutandis, based on Zoldi, French, Elliott, and Li for the same rationale presented in Claims 3, 4, 5, and 8, respectively, supra.
Regarding Claim 14 and 15, Zoldi, French, Elliott, and Li disclose
The non-transitory computer program product in accordance with claim 13 as discussed above.
The remaining limitations of Claims 14 and 15 are not substantively different than those presented in Claims 6 and 7, respectively, and are therefore, rejected, mutatis mutandis, based on Zoldi, French, Elliott, and Li for the same rationale presented in Claims 6 and 7, respectively, supra.

Regarding Claim 17, Zoldi discloses
A system comprising: 
at least one programmable processor; and, a machine-readable medium storing instructions that, when executed by the at least one processor, cause the at least one programmable processor to perform operations comprising: 
(see at least ¶ [0021].)
The remaining limitations of Claim 17 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Zoldi, French, Elliott, and Li for the same rationale presented in Claim 1 supra.
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 17.

Regarding Claim 18, Zoldi, French, Elliott, and Li disclose
The system in accordance with claim 17 and self-calibrating outlier models as discussed above.
Zoldi further discloses
wherein the self-calibrating outlier models are based on entity recursively summarized profile behavior,
(This limitation is not substantially different than presented in Claim 1 and is rejected similarly.) 
the payload of at least one entry of the one or more profiles including recursive features and 
(This limitation is not substantially different than presented in Claim 10 and is rejected similarly.)
at least a first behavior sorted list including frequently seen favorite activities associated with the entity of interest, and the first behavior sorted list is-updated to preserve frequently seen favorite activities based on recency.  
(This limitation is not substantially different than presented in Claim 2 and is rejected similarly.)

Regarding Claim 19, Zoldi, French, Elliott, and Li disclose
The system in accordance with claim 17 and the payload of at least one entry of the one or more profiles as discussed above.
Zoldi further discloses
wherein the payload of at least one entry of the one or more profiles include archetype distributions, 
(Applicant’s Specification discloses “archetype distribution” nine (9) times, six times in the claims themselves. For the three times “archetype distribution” is cited, Applicant’s Specification does not disclose what an archetype distribution is or does. Thus, its ordinary meaning is used which is “a trait, characteristic, or example distribution”. See at least ¶ [0033], Table disclosing “ranking,” which is a distribution of the most frequently called numbers for a typical person; A distribution of the most frequently called numbers for a typical person is an archetype distribution.)
derived archetype profile features, and 
(Applicant’s Specification discloses “archetype profile” four (4) times, three times in the claims themselves. For the one time “archetype profile” is cited, Applicant’s Specification does not disclose what an archetype distribution is or does. Thus, its ordinary meaning is used which is “a trait, characteristic, or example that represents something”. See at least ¶ [0007] disclosing “we can treat the set of the most frequent destination numbers extracted from the frequency-behavior list as a calling-signature of a phone user.” The calling-signature of a phone user is derived from the behavior sorted list an represents calling behavior.)
Elliott discloses
soft clustering misalignment scores
(Examiner interprets “soft clustering misalignment scores” as a measure which indicates if behavior is deviating from observed typical behavior within clusters, the clusters determined using soft clustering techniques. Spec. ¶¶ [0034], [0036]. A segment is determined using soft clustering techniques where it is explained that “soft” clustering means “probabilistic” clustering. ¶ [0037] (“Probabilistic, or "soft," co-clustering may permit each entity (or observation) to have a probability of membership in each cluster [segment].” Thus, soft-(probabilistic-) clustering permits data to belong to more than one cluster and is a probability of membership with (similarity with) each cluster. Thus, soft-(probabilistic-) clustering permits data to belong to more than one cluster and is a probability of membership with (similarity with) each cluster.
See at least ¶ [0021] where a transaction may have membership in two clusters [segments]—for example, a normal cluster and a fraudulent cluster—that identifies a probability of membership of the transaction is each cluster, and an estimate of typical distributions of normal behavior. A distribution is a probability. “[T]he clustering system can include similarity threshold(s) that guide how the clustering system determines how similar the probability distributions should be before merchants are associated with a particular cluster (or multiple clusters).”  ¶ [0031] where “The fraud detection system 104 can use the model logic 122 to score transactions, where the score may indicate a likelihood that the transaction is fraudulent (or valid).” As explained in Claim 1, fraud is detected using clustering performed using soft-clustering techniques to identify changes in patterns that indicate fraud. ¶ [0007]; Abstract, ¶¶ [0037]; [0021].)

Regarding Claims 20, 21, and 24, Zoldi, French, Elliott, and Li disclose
The system in accordance with claim 17 as discussed above.
The remaining limitations of Claims 20, 21, and 24 are not substantively different than those presented in Claims 4, 5, and 8, respectively, and are therefore, rejected, mutatis mutandis, based on Zoldi, French, Elliott, and Li for the same rationale presented in Claims 4, 5, and 8, respectively, supra.

Regarding Claims 22 and 23, Zoldi, French, Elliott, and Li disclose
The system in accordance with claim 21 as discussed above.
The remaining limitations of Claims 22 and 23 are not substantively different than those presented in Claims 6 and 7, respectively, and are therefore, rejected, mutatis mutandis, based on Zoldi, French, Elliott, and Li for the same rationale presented in Claims 6 and 7, respectively, supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694